Fourth Court of Appeals
                                       San Antonio, Texas
                                             March 24, 2021

                                          No. 04-20-00099-CV

                                          EX PARTE M.M.H,
                                              Appellant

                      From the 187th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2019W1722
                            Honorable Stephanie R. Boyd, Judge Presiding

                                             ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

        This appeal was submitted on briefs on October 7, 2020. On October 22, 2020, the
Second Court of Appeals issued its opinion in Ex parte K.T., 612 S.W.3d 113 (Tex. App.—Fort
Worth 2020, pet. filed). In that appeal, the Department filed a petition for review, and the
petition is currently pending in the Supreme Court of Texas.
        Because the supreme court’s disposition of Ex parte K.T. could control the disposition of
this appeal, acting sua sponte, we WITHDRAW the submission date in this appeal. We ABATE
this appeal pending the supreme court’s disposition of the petition in Ex parte K.T., or until
further order of this court.
           This appeal will be reset for submission at a later date.


           It is so ORDERED on this 24th day of March, 2021.

                                                                        PER CURIAM



           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court